            Case 2:20-mj-00324-MLP Document 17-1 Filed 07/17/20 Page 1 of 1




 1                                          MAGISTRATE JUDGE BRIAN A. TSUCHIDA
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    )   No. MJ20-324
 8                                                )
                     Plaintiff,                   )
 9                                                )   ORDER GRANTING
               v.                                 )   UNOPPOSED MOTION TO REOPEN
10                                                )   DETENTION HEARING
     DEVINARE ANTWAN PARKER,                      )
11                                                )   (PROPOSED)
                     Defendant.                   )
12                                                )
13         THE COURT has considered the unopposed motion to reopen the detention

14   hearing and all the records in this case. The Court finds that changed circumstances

15   warrant reopening the detention hearing.

16         IT IS ORDERED that Mr. Parker’s unopposed motion to reopen the detention

17   hearing is GRANTED.

18         IT IS FURTHER ORDERED that a detention hearing will be held via WebEx

19   videoconference on ____________________, 2020.

20         DATED this ____ day of July, 2020.

21
                                                 _______________________________
22                                               BRIAN A. TSUCHIDA
23                                               CHIEF U.S. MAGISTRATE JUDGE
     Presented by:
24
     s/ Sara Brin
25   Assistant Federal Public Defender
26   Attorney for Devinare Parker


                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO REOPEN DETENTION HEARING                          1601 Fifth Avenue, Suite 700
       (United States v. Parker, MJ20-324) - 1                      Seattle, Washington 98101
                                                                               (206) 553-1100
